Judgment in favor of plaintiff Sidney T.< Schneider unanimously reversed upon the facts and complaint dismissed, and judgment in favor of Paul Schneider, an infant, by his guardian ad litem, reversed on the facts and a new trial ordered unless plaintiff stipulates within 10 (days after service of a copy of the order to be entered herein, with notice of entry, to reduce the verdict to $40,000, in which event judgment affirmed, without costs. We find that plaintiff established a cause of action for negligence against defendant and that there was no substantial error in the record. The infant had previously received $47,500 and his father $10,000 for medical expenses and loss of services in settlement of another suit against another defendant involving the same accident. The father’s actual medical expenses were less than $2,500. No actual loss of services was established. The amount already received was ample compensation for the damages suffered. The infant plaintiff was seriously and, in all probability, permanently injured. However, a total compensation of $87,500 compares very favorably with other awards for like disabilities. Settle order on notice. Concur — Botein, P. J., Yalente, McNally, Stevens and^ Steuer, JJ.